If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                    revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                              COURT OF APPEALS


                                                                       UNPUBLISHED
In re WILSON, Minors.                                                  March 10, 2022

                                                                       No. 358397
                                                                       Macomb Circuit Court
                                                                       Juvenile Division
                                                                       LC Nos. 2018-000367-NA
                                                                                2018-000368-NA
                                                                                2020-000063-NA


Before: GADOLA, P.J., and BORRELLO and M. J. KELLY, JJ.

PER CURIAM.

       Respondent appeals as of right the order terminating her parental rights to her minor
children, KAW, MLW, and KMW, under MCL 712A.19b(3)(c)(i), MCL 712A.19b(g), and MCL
712A.19b(j).1 For the reasons stated in this opinion, we affirm.

                                           I. BASIC FACTS

        Petitioner, the Department of Health and Human Services, filed a petition seeking to
remove KAW and MLW from respondent’s care and requesting temporary jurisdiction. Petitioner
alleged that there were issues with domestic violence in front of the children, alcohol use, cocaine
and marijuana use, and inappropriate housing. Respondent pleaded no contest to the allegations
in the petition. Respondent was offered services aimed at reunifying her with the children,
including random drug screens, domestic-violence classes, parenting classes, a psychological
evaluation, individual therapy, and supervised parenting time. When KMW was born, the court
authorized a petition to remove him from respondent’s care, and subsequently entered an order
taking jurisdiction over him in March 2020.

       In January 2021, petitioner filed a supplemental petition seeking termination of
respondent’s parental rights to all three children. Petitioner alleged that there continued to be
issues with domestic violence, substance abuse, housing, and income. Additionally, petitioner


1
    Prior to his death, the children’s father was a respondent in these proceedings.


                                                  -1-
alleged that respondent had failed to comply with the treatment plan and therapy. The court
rejected the petition, however. Respondent continued services, but, as before, was inconsistent
with them. She also cancelled visits with the children the day of the visit, and she continued to
miss drug screens. In June 2021, petitioner filed a second supplemental petition seeking
termination of respondent’s parental rights, alleging unsuitable housing, unstable income,
noncompliance with the treatment plan and drug screens, and noncompliance with individual
therapy. The trial court authorized the petition. Thereafter, respondent stipulated that there were
statutory grounds to terminate her parental rights under MCL 712A.19b(3)(c)(i), (g), and (j), but
she requested a best-interests hearing.

        At the best interests hearing, the foster care worker testified that the initial reason for the
removal petition in 2018 was for domestic violence and unstable housing, and the drug screens
were ordered because of respondent’s possible marijuana use. The foster care worker testified that
respondent lived between her mother’s and father’s homes. Respondent completed only 20 of the
94 total ordered screens. She also did not consistently attend her individual therapy. The
children’s foster mother testified that she felt a bond “on every level” with the children and would
love to adopt them, noting they began to call her and their foster father “mom” and “dad” after
only a month.

         Respondent testified that she had tried her best to comply with her treatment plan. She
explained the reason for her inability to find independent housing was her low credit score and
lack of assistance. Respondent noted she was trying to get an apartment after saving up some
money, but explained if the apartment falls through she will most likely live with her mother or
father. Respondent was still engaging with her individual therapy and was back on her
antidepressants. She admitted there was inconsistency with her drug screens. She attributed that
to her difficulty in getting rides to the testing site. She stated that, in the future, it would not be a
problem because her father had bought her a car, and, if she needed to, she would call an Uber.
Respondent also noted she had a car at the maternal grandmother’s house, but was only allowed
to use it for situations involving the children. Yet, she also testified that another reason for missing
drug screens was because she would get back together with respondent-father and that, while with
him, she “wanted to be with him and not do what was best” for the children. With regard to her
substance abuse issue, respondent admitted she had a problem with marijuana in the past, but stated
that she had quit. She then testified that she had previously quit and then restarted smoking
marijuana. Finally, respondent asserted she had learned from her domestic violence counseling in
2019, but acknowledged she was arrested as a result of two separate fights since then. The record
reflects that she was convicted of misdemeanor domestic violence against the maternal
grandmother in June 2019, and in December 2020, she was convicted of a misdemeanor assault
and battery.

       Following the hearing, the trial court found by a preponderance of the evidence that
termination of respondent’s parental rights to the children was in the children’s best interests.
Therefore, the court entered an order terminating respondent’s parental rights.




                                                  -2-
                                      II. BEST INTERESTS

                                  A. STANDARD OF REVIEW

        Respondent argues that the trial court erred by finding that termination of her parental
rights was in the children’s best interests. We review for clear error a trial court’s determination
regarding best interests. In re White, 303 Mich App 701, 713; 846 NW2d 61 (2014).

                                          B. ANALYSIS

       In determining the best interests of the child, the trial court should consider:

       [T]he child’s bond to the parent, the parent’s parenting ability, the child’s need for
       permanency, stability, and finality, and the advantages of a foster home over the
       parent’s home. The trial court may also consider a parent’s history of domestic
       violence, the parent’s compliance with his or her case service plan, the parent’s
       visitation history with the child, the children’s well-being while in care, and the
       possibility of adoption. [In re White, 303 Mich at 713-714 (quotation marks and
       citations omitted).]

        Respondent first contends that drug screens should not have been part of her treatment plan
because the removal was due to domestic violence and a lack of housing. However, the petition
alleged that one of the children tested positive for THC at birth. Moreover, there were allegations
of drug use. Respondent pleaded no contest to the allegations in the petition. Therefore, drug
screens were properly part of respondent’s treatment plan. She did not comply with it. Her reasons
for noncompliance were related to her inability to get transportation. However, at the best-interests
hearing, she admitted that at times she did not screen because she wanted to be with respondent-
father instead of prioritizing the children. She also noted that she had a vehicle at the maternal
grandmother’s house that she was allowed to use for tasks related to the children. Additionally,
respondent testified that she could call an Uber to get to her drug screens in the future. In doing
so, she noted that she uses an Uber to get to and from work. In light of the above, the record
supports an inference that the reason she did not attend the drug screens was because she did not
want to, not because she was incapable of doing so. 2 The court, therefore, did not err by
considering respondent’s lack of compliance with her substance-abuse screenings.



2
  Respondent notes that marijuana is now legal. However, at the time the petition was initiated the
use of marijuana was not legal in Michigan. Subsequently, as the case progressed, respondent was
convicted of assault and battery. As part of her sentence in that case, she was required to submit
to drug screens. Finally, we note that the mere fact that marijuana is legal does not mean that it
may never be considered a factor in a child protective proceeding. Instead, it may be considered
when the parent’s use of it negatively impacts the children involved. In fact, MCL 333.27955(3)
expressly provides that: “A person shall not be denied custody of or visitation with a minor for
conduct that is permitted by this act, unless the person’s behavior is such that it creates an
unreasonable danger to the minor that can be clearly articulated and substantiated.” (Emphasis



                                                -3-
         Respondent also contends that, although she was unable to obtain independent housing,
she has access to three homes in which she could live with her children. However, the trial court
was correct when it determined none of these homes were appropriate. First, the maternal
grandmother’s home is not an option because of her strained relationship with respondent, and her
habit of requesting alternative placement of the children when she fights with respondent.
Furthermore, respondent has engaged in domestic violence against the maternal grandmother, and
there is a possibility she may do so again, creating a dangerous and toxic environment for her
children.3 Second, respondent’s father’s home is not an appropriate placement. Indeed,
respondent testified that her father’s physical problems made having the children living with them
improper. Finally, there is no indication respondent’s stepfather offered to open his home to the
children, nor was he raised as a possible housing alternative at the best interests hearing. As a
result, the court did not err by finding that housing continued to be a problem.

        Next, respondent suggests that the children should have been placed in a guardianship as
opposed to having her parental rights terminated. However, the only potential guardians were the
current foster parents and the maternal grandmother. The current foster parents, however, stated
that they were not interested in participating in a guardianship. Further, the case worker testified
that a guardianship with the maternal grandmother would not be in the children’s best interests
based on the maternal grandmother’s history of requesting removal of the children from her care
due to altercations between her and respondent. In particular, the record reflects that the children
were initially placed with the maternal grandmother, but, after an argument with respondent, the
grandmother requested their removal. Although the incident was resolved before the children were
removed, respondent was then convicted of misdemeanor domestic violence against the maternal
grandmother. The maternal grandmother put in her 30-day notice requesting removal of the
children because of her inability to get along with respondent. The children were subsequently
moved to a licensed foster home in early September 2019, but were then returned to their maternal
grandmother’s care in late October 2019. In 2020, the maternal grandmother once again submitted
another 30-day alternative placement request, and the children were moved to nonrelative foster
homes in September 2020. Given that history, guardianship with the maternal grandmother is not
in the children’s best interests. The children were already removed, replaced, and removed again
from the maternal grandmother’s care. Their need for permanency and stability cannot be satisfied
with a guardianship under their maternal grandmother’s care.4



added). Here, evidence in the record indicated that the minor child was born with THC in its
system and that respondent’s continued marijuana use posed an unreasonable risk to the minor
children.
3
 On appeal, respondent speculates that her arguments with the maternal grandmother could have
been because she was not taking her medication during her pregnancy with one of the children.
There is nothing in the record to support that assertion.
4
  Respondent suggests on appeal that petitioner failed to consider guardianship because of the
children’s ages. In support, she cites to In re Affleck/Kutzleb/Simpson, 505 Mich 858 (2019),
where our Supreme Court determined a “generalized policy” against recommending guardianship
for children under 10 years old was improper. There was no such generalized policy here. While



                                                -4-
        In its best-interests findings, the trial court acknowledged respondent had a bond with her
children, but noted it was weakened because of her decreased parenting time, which was the result
of respondent’s failure to comply with her treatment plan and missed visitation toward the end of
the case. The court also considered the children’s need for permanency, noting that the children
had been bounced in and out of their grandmother’s home and to different foster families before
they had finally found permanency with their current foster parents, who wish to adopt. The trial
court considered respondent’s history of domestic violence, the most recent of which occurred
after she completed her classes on domestic violence under her treatment plan. The court also
considered respondent’s recurring failure to maintain her independent therapy sessions. Overall,
despite nearly three years to comply with the basic requirements of her treatment plan, respondent
was unable to make any progress. In light of the foregoing, the trial court did not clearly err by
finding that termination of respondent’s parental rights was in the children’s best interests.

       Affirmed.

                                                            /s/ Michael F. Gadola
                                                            /s/ Stephen L. Borrello
                                                            /s/ Michael J. Kelly




the children’s ages were a factor in the consideration, the foster care worker noted the reasoning
behind not pursuing guardianship was because the guardian options were either unwilling or
improper.


                                               -5-